STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS

In re A.C.                                                                        FILED
                                                                               April 19, 2019
No. 18-1063 (Hardy County 18-JA-17)                                          EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA




                              MEMORANDUM DECISION



         Petitioner Mother D.W., by counsel Jeffrey N. Weatherholt, appeals the Circuit Court of
Hardy County’s October 31, 2018, order terminating her parental rights to A.C.1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Lee Niezgoda,
filed a response in support of the circuit court’s order. The guardian ad litem (“guardian”), Marla
Zelene Harman, filed a response on behalf of the child, also in support of the circuit court’s
order. Petitioner filed a reply. On appeal, petitioner argues that the circuit court erred in
proceeding to the dispositional hearing without the DHHR’s having filed a family case plan or
providing proper notice, failing to issue the final dispositional order within ten days of the
hearing, finding that the DHHR was not required to make reasonable efforts to preserve the
family, denying her motion for a post-adjudicatory improvement period, and terminating her
parental rights upon erroneous findings.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

                             Factual and Procedural Background

        In May of 2018, the DHHR filed a child abuse and neglect petition against the parents
alleging physical abuse of then four-month-old A.C. Specifically, the DHHR alleged that the

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).




                                                1
parents took the child to the hospital for bruising to the child’s buttocks, neck, face, side, and
chest, as well as retinal hemorrhaging.2 Medical personnel opined that the injuries were the result
of abuse given the child’s age, immobility, lack of medical explanation, and the various stages of
healing of the injuries. The father admitted to causing the injuries; however, petitioner denied
abuse and provided other explanations for the injuries such as rolling on top of the baby while
co-sleeping. Petitioner waived her preliminary hearing.

         In June of 2018, the circuit court held an adjudicatory hearing wherein petitioner offered
to stipulate to certain allegations contained in the petition. However, the DHHR and the guardian
objected because petitioner had “prevaricated every step of the way about what happened.”
According to the guardian, petitioner blamed the doctors for the bruising to the child’s head,
stated that the child had a preexisting liver problem, and claimed the police coercively obtained
the father’s confession. As a result, the guardian and the DHHR objected to petitioner’s limited
stipulation, and the matter proceeded to a contested adjudication, wherein the child’s pediatrician
testified regarding the multiple bruises in different stages of healing on the child’s body. Test
results showed that no “organic reason or health condition” caused the bruising, but petitioner
denied trauma or injury to the child, and blamed a stroller’s restraints for causing the bruises to
the child’s chest. When the pediatrician asked petitioner why she did not immediately present to
the hospital upon noticing the bruises, petitioner responded that she had similar bruising as a
child and a Child Protective Services (“CPS”) referral was made as a result, and that she did not
want that to happen due to this incident. After the pediatrician’s testimony, the hearing was
continued.

        When the adjudicatory hearing reconvened later in July, the parties permitted petitioner
to stipulate that she failed to recognize the severity of the injury to the child, did not respond
appropriately to medical evidence that was placed before her regarding the injuries to her child,
and should have taken the child to the emergency room immediately upon noticing the bruises.
The circuit court accepted petitioner’s stipulation and adjudicated her as an abusing parent. The
DHHR then presented the testimony of a CPS worker in opposition to petitioner’s oral motion
for an improvement period. The CPS worker testified that petitioner improperly attempted to
have the child placed with petitioner’s mother. Petitioner was involved in a CPS case as a child
in 2004, wherein she reported that her mother had hit her, causing bruising on her arm. 3 The CPS
worker stated that, despite this substantiated abuse by petitioner’s mother, petitioner recanted her


       2
         Throughout the proceedings below, petitioner claimed she saw the bruises only one day
prior to taking the child to the hospital. The parties contest whether petitioner presented to the
hospital for an already-scheduled appointment with the child’s pediatrician or whether she
presented as an emergency. In any event, after presenting to Grant Memorial Hospital in
Petersburg, West Virginia, the child was transferred to J.W. Ruby Memorial Hospital in
Morgantown, West Virginia.
       3
         Abuse and neglect proceedings were not instituted against petitioner’s mother. Rather, a
safety plan was implemented, and petitioner’s parents successfully completed the same.




                                                 2
childhood claims of abuse at an administrative law hearing initiated by her mother in early July.
As a result, the hearing officer overturned that determination, essentially removing the barrier to
placement of the child in petitioner’s mother’s home. The worker testified that she had concerns
about petitioner being granted an improvement period given her actions of recanting the abuse
against her mother in order to facilitate the child’s placement and her various excuses as to the
cause of the child’s bruising. At the conclusion of this testimony, the circuit court held
petitioner’s motion for an improvement period in abeyance.

        In August of 2018, the circuit court held a dispositional hearing wherein all of the parties
requested to continue the proceedings so that petitioner could undergo a polygraph exam.
Petitioner testified that she was “done with the lies” and that her mother coerced her into
presenting false testimony at the administrative law hearing. Petitioner, by counsel, agreed to
continuing the hearing generally to obtain a polygraph. The guardian asked, “Should we just set
that [hearing] for status so that we don’t have to worry with the [Family] Case Plan until we –”
to which petitioner’s counsel immediately responded “[t]hat’s fine.” As such, the circuit court
continued the hearing generally pending the completion of petitioner’s polygraph exam.4 The
circuit court also spent significant time on the record discussing placement for the child,
including with petitioner’s grandmother, M.C. However, home studies needed to be completed
and the child was continued in her foster placement.

        The circuit court held a hearing in September of 2018, wherein the DHHR requested to
present the testimony of a witness for the purpose of disposition. Petitioner moved the circuit
court to continue the hearing because it had been noticed as a status hearing, not a dispositional
hearing. The DHHR objected, as it had secured the presence of a doctor who had traveled a long
distance to testify that day. The circuit court ordered that the DHHR could proceed for the
limited purpose of presenting the doctor’s testimony and reserved petitioner’s right to recall the
witness at a later date if necessary.

        The doctor testified that, upon the child’s presenting to the hospital in Petersburg, West
Virginia, she was transferred to a hospital in Morgantown, West Virginia. There, he examined
the child, reporting that the bruising had occurred at different times based on the coloration, and
opined that the oldest bruise was possibly around two weeks old. The doctor testified that
petitioner claimed the child bruised easily, could have incurred the bruising during co-sleeping,
and the abrasion was caused by a car seat. Petitioner denied any form of abuse; however, the
doctor opined that the injuries to the child were attributable to non-accidental trauma.

        On October 3, 2018, the DHHR filed its case plan recommending termination of
petitioner’s parental rights. The dispositional hearing was held on October 12, 2018. The circuit
court took judicial notice of all prior testimony. The DHHR presented the testimony of several


       4
        Petitioner completed a polygraph but later objected to the admission of the results into
evidence. The circuit court ruled the results were inadmissible. However, the circuit court
ordered that the testimony of the polygraph examiner regarding an interview with petitioner
performed around the same time was admissible. That testimony was presented at a later hearing.



                                                 3
witnesses who testified regarding petitioner’s denial of abuse to the child. Testimony established
that petitioner continued to maintain that she had no knowledge of the bruising prior to
presenting to the hospital. Further, petitioner remained evasive, blamed others, and failed to
accept responsibility for her actions. While she independently obtained and underwent a
psychological evaluation in June of 2018, petitioner did not give the DHHR the opportunity to
provide any relevant information to the evaluating psychologist.5 In any event, petitioner failed
to follow through with any of the psychologist’s recommendations, such as counseling. Lastly,
petitioner continued to live with her mother, despite her substantiated abuse. As such, the DHHR
recommended termination of petitioner’s parental rights.

        Petitioner testified on her own behalf. When asked whether she had noticed the child’s
bruising prior to the day before bringing her to the hospital, she stated “[w]hen [A.C.] was a
baby, we would pat her back, and she would get a bruise in the center of her back just from
patting her.” The circuit court asked petitioner whether she now suspected those bruises were
from the father, and she responded that he “might have hit her.” Petitioner further testified that
she had independently sought a psychological evaluation and complied with the
recommendations. However, upon further examination, petitioner admitted that she had only
attended one counseling session. Lastly, petitioner admitted that she had been sexually abused as
a child by her grandmother’s then-boyfriend. Petitioner confirmed that the same grandmother
was seeking custody of the child. The circuit court asked petitioner, “I mean, do you not see the
problem there?” Petitioner responded, “Yeah, I could see it.” Nevertheless, petitioner insisted she
would comply with an improvement period and requested the same.

        The circuit court entered a dispositional order later in October of 2018, denying
petitioner’s request for an improvement period and terminating her parental rights. In explaining
its reasoning, the circuit court found that petitioner was unable to provide a sustainable, safe
home for the child. Throughout the case, petitioner was resistant to suggestions that the child was
abused and provided several other incredible causes for the bruises. Moreover, petitioner
admitted to lying during an administrative law hearing to facilitate the child’s placement with her
mother and failed to disclose that her grandmother failed to protect her from sexual abuse as a
child while knowing that same grandmother was also seeking placement of her child. The circuit
court determined that petitioner’s minimization and denial of the issue boded for poor prognosis,
and that her failure to identify the issues rendered her problem untreatable. Further, her decisions
during the proceedings showed that she was not protective of her child and was unduly
influenced to cater to her family. Finding that the DHHR was not required to make reasonable
efforts to preserve the family, the circuit court denied petitioner an improvement period, stating
she failed to prove that she would comply with the same. Lastly, the circuit court found that there
was no reasonable likelihood that the conditions of abuse and neglect could be corrected in the




       5
        Petitioner never submitted the psychological evaluation report into evidence during the
proceedings below.




                                                 4
near future and that termination was in the child’s best interests. It is from the October 31, 2018,
dispositional order that petitioner appeals.6

                                            Discussion

                                                 I.

        The Court has previously established the following standard of review in cases such as
this:

                “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether
        such child is abused or neglected. These findings shall not be set aside by a
        reviewing court unless clearly erroneous. A finding is clearly erroneous when,
        although there is evidence to support the finding, the reviewing court on the entire
        evidence is left with the definite and firm conviction that a mistake has been
        committed. However, a reviewing court may not overturn a finding simply
        because it would have decided the case differently, and it must affirm a finding if
        the circuit court’s account of the evidence is plausible in light of the record
        viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
        470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

                                                II.

        On appeal, petitioner argues that the circuit court erred in finding that that the DHHR was
not required to make reasonable efforts to preserve the family. According to petitioner, none of
the factors set forth in West Virginia Code § 49-4-604(b)(7) were present and, therefore, the
DHHR should have been required to make reasonable efforts to preserve her family. Relatedly,
petitioner argues that she should have been granted an improvement period. She states that she
demonstrated that she was likely to comply with an improvement period because she
acknowledged the abuse of the child by her father, acknowledged her own role in the abuse by
stipulating to certain allegations against her, took the initiative to schedule and complete her own
psychiatric evaluation, and arranged for her own counseling and therapy services in accordance
with the recommendation of her psychological evaluation. As such, petitioner argues that her


        6
        The father voluntarily relinquished his parental rights during the underlying proceedings.
The child is currently placed in a foster home and the DHHR is addressing several family
members’ requests for placement of the child. The permanency plan is adoption pending
determination of a proper placement for the child.




                                                 5
prospect of parental improvement was not merely speculative because she took clear, identifiable
steps towards addressing and remedying the abuse and neglect. Having reviewed the record, we
find no merit in petitioner’s arguments.

       West Virginia Code § 49-4-604(b)(7) sets forth that

       [f]or purposes of the court’s consideration of the disposition custody of a child
       pursuant to this subsection, the department is not required to make reasonable
       efforts to preserve the family if the court determines:

       (A) The parent has subjected the child, another child of the parent or any other
       child residing in the same household or under the temporary or permanent custody
       of the parent to aggravated circumstances which include, but are not limited to,
       abandonment, torture, chronic abuse and sexual abuse.

(Emphasis added). While petitioner is correct that none of the listed circumstances are present in
her case, she fails to acknowledge that this list is non-exclusive. Indeed, the text of the statute
states that aggravated circumstances “are not limited to” the listed circumstances. Here, the
circuit court found that reasonable efforts were not required in this instance given the age of the
child, petitioner’s prevarication throughout the entirety of the proceedings, and the fact that the
circuit court was not required to exhaust every speculative possibility of parental improvement.
The record is clear that, at nearly every step of the proceedings, petitioner failed to demonstrate a
protective nature towards the child. She failed to take the child to the doctor immediately upon
seeing the extensive bruising, provided a myriad of incredible excuses for the bruising, initially
refused to acknowledge the father’s confession, and helped her family seek placement of the
child despite her mother’s prior substantiation of child abuse and petitioner’s own allegations of
the grandmother’s failure to protect her from sexual abuse as a child. Accordingly, under the
specific facts of this case, we decline to find the circuit court erred in determining that reasonable
efforts were not required in this situation.

        Further, petitioner failed to demonstrate that she was entitled to an improvement period.
The decision to grant or deny an improvement period rests in the sound discretion of the circuit
court. See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West Virginia law
allows the circuit court discretion in deciding whether to grant a parent an improvement
period.”); syl. pt. 6, in part, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996) (“It is within
the court’s discretion to grant an improvement period within the applicable statutory
requirements . . . .”). We have also held that a parent’s “entitlement to an improvement period is
conditioned upon the ability of the parent/respondent to demonstrate ‘by clear and convincing
evidence, that the respondent is likely to fully participate in the improvement period.’” In re
Charity H., 215 W. Va. 208, 215, 599 S.E.2d 631, 638 (2004).

        Contrary to petitioner’s arguments, she did not demonstrate that she was likely to fully
participate in an improvement period. While petitioner contends that she acknowledged the
abuse and neglect of the child, the record demonstrates that petitioner still had difficulty
acknowledging the father’s abusive behavior towards the child as of the dispositional hearing.
Indeed, during her testimony, petitioner claimed the child had previously bruised from simply

                                                  6
being patted on the back and only conceded that the father “might have hit” the child after
prompting from the circuit court. Accordingly, petitioner’s assertions that she acknowledged the
conditions of abuse lack merit in light of that testimony and any improvement period would have
been futile. See W. Va. Dep’t of Health and Human Res. ex rel. Wright v. Doris S., 197 W. Va.
489, 498, 475 S.E.2d 865, 874 (1996) (“Failure to acknowledge the existence of the problem . . .
results in making the problem untreatable and in making an improvement period an exercise in
futility at the child’s expense.”). Further, while it is true that petitioner arranged and completed a
psychological evaluation, the report was never admitted into evidence. Although petitioner avers
that the evaluation report recommended an improvement period, we note that this
recommendation was not based on the totality of the evidence, as petitioner denied the DHHR
the opportunity to provide relevant information, and further point out that she admittedly failed
to comply with any of the other recommendations. We have previously held that

               “[c]ourts are not required to exhaust every speculative possibility of
       parental improvement . . . where it appears that the welfare of the child will be
       seriously threatened, and this is particularly applicable to children under the age
       of three years who are more susceptible to illness, need consistent close
       interaction with fully committed adults, and are likely to have their emotional and
       physical development retarded by numerous placements.” Syl. Pt. 1, in part, In re
       R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4. Given petitioner’s limited
acknowledgement of the issues and failure to follow through with the recommendations of a
psychological evaluation that she herself initiated, we find no error in the circuit court’s decision
to deny her an improvement period as it did not appear likely that she would comply with the
terms and conditions of the same.

                                                 III.

        Petitioner next argues that the circuit court erred in proceeding to disposition on
September 25, 2018. Specifically, she argues that the DHHR did not file a family case plan, a list
of witnesses, a summary of anticipated testimony, or a list of issues of law and fact to be
presented at the dispositional hearing five days prior to that hearing, as required by Rules 297 and
308 of the Rules of Procedure for Child Abuse and Neglect Proceedings. According to petitioner,


       7
         Rule 29 of the Rules of Procedure for Child Abuse and Neglect Proceedings sets forth
that “[c]opies of the child’s case plan shall be provided to the parties, their counsel, and persons
entitled to notice and the right to be heard, at least five (5) judicial days prior to the disposition
hearing.”
       8
         Rule 30 of the Rules of Procedure for Child Abuse and Neglect Proceedings sets forth,
in relevant part, that “[a]t least five (5) judicial days prior to the disposition hearing, each party
shall provide the other parties . . . a list of possible witnesses, with a brief summary of the
testimony to be presented at the disposition hearing, and a list of issues of law and fact.”



                                                  7
the DHHR did not file these documents until October 3, 2018, after the September dispositional
hearing. She further avers that the circuit court erred in taking the testimony of a doctor when the
matter had been noticed only as a status hearing, not as a dispositional hearing. We find that
petitioner is entitled to no relief in this regard.

        While petitioner is correct that the family case plan and other required documents were
not filed until after the September of 2018 hearing, the record indicates that she, by counsel,
agreed to such. In August of 2018, during a discussion of scheduling the next hearing for
September 25, 2018, the guardian asked: “Should we just set that [hearing] for status so that we
don’t have to worry with the [Family] Case Plan until we –” to which petitioner’s counsel
immediately responded “[t]hat’s fine.” As such, it is clear that petitioner agreed that the family
case plan would not need to be filed before the September hearing.

        Moreover, we find no error in the circuit court’s decision to permit the DHHR to present
the testimony of the doctor at the September of 2018 hearing for the purpose of disposition. The
circuit court noted that the doctor had traveled a significant distance to attend and permitted the
hearing to proceed for the limited purpose of taking his testimony. Petitioner fails to demonstrate
how she was prejudiced by the circuit court’s decision to permit the testimony of the doctor at
the September of 2018 hearing. The hearing was limited to presenting only the doctor’s
testimony, petitioner was permitted to cross-examine the witness, and she was informed that she
could recall the witness at the October of 2018 dispositional hearing, should she need to.
Accordingly, we find that she is entitled to no relief in this regard. Further, because the circuit
court only proceeded for the limited purpose of hearing the doctor’s testimony on September 25,
2018, we find no error in the filing of the documents required by Rule 30 of the Rules of
Procedure for Child Abuse and Neglect Proceedings on October 3, 2018, which was more than
five days in advance of the October 12, 2018, dispositional hearing.

                                                 IV.

        Petitioner also assigns as error the circuit court’s decision to terminate her parental rights.
According to petitioner, the circuit court erred in finding that there was no reasonable likelihood
that she could correct the conditions of abuse and neglect in the near future given the fact that
she independently sought a psychological evaluation and arranged counseling. Petitioner also
takes issue with certain findings made by the circuit court, arguing that it should not have found
that she “demonstrated an inadequate capacity to solve the problems of abuse and neglect” when
she was not granted an improvement period to show that she could do so. Petitioner avers that
the issue is that she “is guilty of not believing fast enough that her fiancé, the man she loved and
the father of her daughter, could or would perpetrate this kind of abuse and bruising to his own
child.” Moreover, she argues that medical evidence indicates that the child showed no signs of
bruising at a doctor’s appointment only eight days prior to the day she brought the child in for
the bruises, indicating a lack of chronic abuse. We disagree.

        West Virginia Code § 49-4-604(b)(6) provides that circuit courts are to terminate parental
rights upon findings that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the child’s
welfare. No reasonable likelihood that the conditions of neglect or abuse can be substantially

                                                  8
corrected means that “the abusing adult or adults have demonstrated an inadequate capacity to
solve the problems of abuse or neglect on their own or with help.” Id. at § 49-4-604(c).

        We find no error in the circuit court’s finding that there was no reasonable likelihood that
petitioner could correct the conditions of abuse and neglect in the near future. Petitioner failed to
demonstrate a protective nature towards the child by minimally acknowledging the conditions of
abuse and neglect and seeking inappropriate placements for the child. First, the record is clear
that the bruises on the child’s body were at different stages of healing. Even when considering
petitioner’s argument that all of the bruises were less than eight days old, the fact remains that
the bruises were caused at different times, yet petitioner continues to maintain that she noticed
them only one day prior to presenting to the hospital. Given the medical evidence, her claims
were simply not credible. Second, petitioner catered to her family’s desires to the detriment of
the child. Petitioner recanted her childhood reports of abuse by her own mother during an
administrative law hearing in order to facilitate placement of the child. Further, despite knowing
that her grandmother was also seeking placement of the child, petitioner failed to disclose that
that same grandmother failed to protect her from sexual abuse as a child. Third, while petitioner
asks this Court to look favorably on the fact that she independently obtained a psychological
evaluation, she failed to admit that report into evidence and further failed to follow through with
the recommendations of the same report upon which she relies, only attending one counseling
session. This evidence demonstrates that petitioner possessed an inadequate capacity to solve the
problems of abuse and neglect on her own, and the circuit court properly determined that
termination of her parental rights was in the child’s best interest. As such, petitioner is entitled to
no relief in this regard.

                                                  V.

        Petitioner’s final assignment of error concerns the circuit court’s failure to enter the
dispositional order within ten days of the hearing. Petitioner cites only to Rule 38 of the Rules of
Procedure for Child Abuse and Neglect Proceedings, which states that “[w]ithin ten (10) days of
conclusion of the hearing, the court shall enter a final disposition order.” We have previously
held that

               “[w]here it appears from the record that the process established by the
       Rules of Procedure for Child Abuse and Neglect Proceedings and related statutes
       for the disposition of cases involving children [alleged] to be abused or neglected
       has been substantially disregarded or frustrated, the resulting order . . . will be
       vacated and the case remanded for compliance with that process and entry of an
       appropriate . . . order.” Syllabus point 5, in part, In re Edward B., 210 W.Va. 621,
       558 S.E.2d 620 (2001).

Syl. Pt. 3, In re Emily G., 224 W. Va. 390, 686 S.E.2d 41 (2009). Here, petitioner failed to
provide any argument regarding this assignment of error or citation to authority establishing that
this procedural error warrants reversal. Given that petitioner failed to establish that she suffered
any prejudice here, we find that that she is entitled to no relief.




                                                  9
                                                VI.

       Lastly, because a permanent placement has not yet been found for A.C., this Court
reminds the circuit court of its duty to establish permanency for the child. Rule 39(b) of the
Rules of Procedure for Child Abuse and Neglect Proceedings requires:

               At least once every three months until permanent placement is achieved as
       defined in Rule 6, the court shall conduct a permanent placement review
       conference, requiring the multidisciplinary treatment team to attend and report as
       to progress and development in the case, for the purpose of reviewing the progress
       in the permanent placement of the child.

       Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules
of Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the
children within twelve months of the date of the disposition order. As this Court has stated,

               [t]he [twelve]-month period provided in Rule 43 of the West Virginia
       Rules of Procedure[] for Child Abuse and Neglect Proceedings for permanent
       placement of an abused and neglected child following the final dispositional order
       must be strictly followed except in the most extraordinary circumstances which
       are fully substantiated in the record.

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under [West Virginia Code § 49-4-604(b)(6)], the circuit court shall give
       priority to securing a suitable adoptive home for the child and shall consider other
       placement alternatives, including permanent foster care, only where the court
       finds that adoption would not provide custody, care, commitment, nurturing and
       discipline consistent with the child's best interests or where a suitable adoptive
       home [cannot] be found.

Syl. Pt. 3, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the
child is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W. Va. 648, 408
S.E.2d 400 (1991).

                                            Conclusion

       For these reasons, we find no error in the decision of the circuit court, and its October 31,
2018, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: April 19, 2019

                                                10
CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                    11